[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                       For the First Circuit


No. 01-1160


                          RICHARD PACHECO,

                       Plaintiff, Appellant,

                                 v.

  MASSACHUSETTS TEACHERS ASSOCIATION, NEW BEDFORD EDUCATORS
           ASSOCIATION, JEAN DUVAL, MATTHEW D. JONES,
         ARTHUR J. CARON, NEW BEDFORD SCHOOL COMMITTEE,
     JOSEPH S. SILVA, CYNTHIA BARBOZA, KEVIN J. FINNERTY,
       JOAQUIM NOBREGA, CARLOS PACHECO, J. MARK TREADUP,
         RONALD J. WALSH, AND FREDERICK J. KALISZ, JR.,

                       Defendants, Appellees.




         APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS


              [Hon. Mark L. Wolf, U.S. District Judge]



                               Before

                         Boudin, Chief Judge,
                  Selya and Lynch, Circuit Judges.



    Richard Pacheco on brief pro se.
    Donald J. Siegel, Elizabeth A. Sloane and Segal, Roitman &
Coleman   on  brief   for   appellees   Massachusetts   Teachers
Association, New Bedford Educators Association, Matthew D. Jones
and Jean Duval.
     Jonathan M. Silverstein and Kopelman and Paige, P.C. on
brief for appellees Arthur J. Caron, New Bedford School
Committee, Joseph S. Silva, Cynthia Barboza, Kevin J. Finnerty,
Jaquim Nobrega, Carlos Pacheco, J. Mark Treadup, Ronald J.
Walsh, and Frederick M. Kalisz, Jr.




                      SEPTEMBER 21, 2001
            Per Curiam. Richard Pacheco appeals from an adverse

 judgment    in     his     civil     rights     suit      against   various

 defendants.      In pertinent part, Pacheco, who is a public

 school employee subject to a collective bargaining agreement

 between    the    school    committee      defendant       and   the   union

 defendant, claimed that he had been suspended without pay

 for five days in violation of his federal due process rights

 after he failed to pay the service fee required by the

 collective bargaining agreement.              The district judge granted

 certain defendants' motion to dismiss when Pacheco did not

 file a timely opposition,1 and he granted the remaining

 defendants'      motion    for     judgment    on   the    pleadings   in   a

 Memorandum and Order dated September 29, 2000.                   We affirm,

 essentially for the reasons given by the district judge in

 his Memorandum and Order and for the reasons given by the

 defendants in their appellate briefs.

            The judgment of the district court is affirmed.

 See Loc. R. 27(c).




    1 In response to defendants' motion, the judge later struck
a belated opposition. On appeal, Pacheco has not contended that
the judge abused his discretion, or otherwise erred, in striking
his opposition.

                                      -3-